                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

RODNEY KEENER                                      CIVIL ACTION NO. 20-cv-0303

VERSUS                                             CHIEF JUDGE HICKS

GREAT WEST CASUALTY CO., ET AL                     MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Rodney Keener (“Plaintiff)” filed this civil suit in state court for damages arising

out of an auto accident. Defendants Great West Casualty Co. (“Great West”), Salem

Carriers, Inc. (“Salem”), and Shawn Ingram removed the case to this federal court based

on an assertion of diversity jurisdiction, which puts the burden on them to allege specific

facts that show complete diversity of citizenship of the parties and an amount in

controversy over $75,000. The allegations in the notice of removal are sufficient except

with regard to the citizenship of the two corporate defendants.

       The notice of removal alleges that Great West is a corporation whose parent

corporation is domiciled in Chicago, Illinois and is thus a citizen of Illinois. The notice

also alleges that Salem “is a for profit corporation domiciled in North Carolina.”

       A corporation is deemed to be a citizen of (1) the state in which it was incorporated

and (2) the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1). To

establish diversity jurisdiction, a complaint or notice of removal must set forth “with

specificity” a corporate party’s state of incorporation and its principal place of business.

“Where the plaintiff [or removing party] fails to state the place of incorporation or the
principal place of business of a corporate party, the pleadings are inadequate to establish

diversity.” Joiner v. Diamond M Drilling Co., 677 F.2d 1035, 1039 (5th Cir. 1982). The

Fifth Circuit requires strict adherence to these straightforward rules. Howery v. Allstate

Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).

        In order to establish that diversity jurisdiction exists, the removing defendants must

file, no later than March 25, 2019, an amended notice of removal that specifically alleges

the states of incorporation and principal places of business of Great West and Salem.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 11th day of March,

2020.




                                         Page 2 of 2
